Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 1 of 16 PageID: 2583



 NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

   BRG HARRISON LOFTS URBAN
   RENEWAL LLC,
                                          Civil Action No. 2:16-cv-06577 (SRC)
              Plaintiff,

   v.                                                  OPINION

   GENERAL ELECTRIC COMPANY,
   ENVIRONMENTAL WASTE
   MANAGEMENT ASSOCIATES, LLC and
   ACCREDITED ENVIRONMENTAL
   TECHNOLOGIES, INC.

              Defendants.

   ACCREDITED ENVIRONMENTAL
   TECHNOLOGIES, INC.,

              Third-Party Plaintiff,

   v.

   FIELD ENVIRONMENTAL
   INSTRUMENTS, INC. and
   ARIZONAINSTRUMENT LLC,

              Third-Party Defendants.

   ENVIRONMENTAL WASTE
   MANAGEMENT ASSOCIATES, LLC,

              Third-Party Plaintiff,
   v.
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 2 of 16 PageID: 2584




   LANGAN ENGINEERING AND
   ENVIRONMENTAL SERVICES, INC.;
   JOHN WOOD GROUP PLC as successor-
   in-interest to AMEC PLC,

              Third-Party Defendants.

   EVANSTON INSURANCE COMPANY,                Civil Action No: 2:17-CV-01584

              Plaintiff,

   v.

   ENVIRONMENTAL WASTE
   MANAGEMENT ASSOCIATES, LLC,
   ACCREDITED ENVIRONMENTAL
   TECHNOLOGIES, INC., and BRG
   HARRISON LOFTS URBAN RENEWAL

   LLC,

              Defendants.

   ACCREDITED
   ENVIRONMENTALTECHNOLOGIES,
   INC.,

              Third-Party Plaintiff,
   v.

   J.S. BRADDOCK AGENCY,

              Third-Party Defendant.

   J.S. BRADDOCK AGENCY,

              Fourth-Party Plaintiff,

   v.

   EDGEHILL SPECIAL RISK, INC.,

              Fourth-Party Defendant.




                                        2
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 3 of 16 PageID: 2585




  CHESLER, U.S.D.J.

         This matter comes before this Court on two motions to dismiss the Third-Party

  Complaint (“3PC”), pursuant to Federal Rule of Civil Procedure 12(b)(6), each brought by a

  Third-Party Defendant: 1) the motion to dismiss the 3PC by Langan Environmental and

  Engineering Services, Inc. (“Langan”); and 2) the motion to dismiss the 3PC by Wood

  Environment & Infrastructure Solutions, Inc. (“AMEC”).1 For the reasons stated below, both

  motions will be granted.

         This case arises from a dispute between a buyer and a former owner of real estate over

  environmental remediation of mercury contamination. According to the First Amended

  Complaint (“FAC”), Thomas Edison established a light bulb factory in Harrison, New Jersey in

  1882. In 1892, Defendant General Electric Company (“GE”) was created, and it owned and

  operated the factory; it is alleged that subsequent manufacturing activity at the property site

  contaminated it with mercury. The FAC alleges that GE is the party responsible for remediating

  mercury contamination at the property site at issue. In 2012, Plaintiff BRG Harrison Lofts

  Urban Renewal LLC (“BRG”) executed a contract to purchase the site from an owner subsequent

  to GE. BRG and GE entered into the Indemnification and Settlement Agreement (“ISA”) in

  2014 for the purpose of addressing the mercury contamination, and the sale closed in 2015. In

  2016, BRG filed the Complaint which initiated this case, since amended to the FAC.




  1
   Wood Environment & Infrastructure Solutions, Inc. contends that it is successor-in-interest to
  Amec Foster Wheeler, referenced in the FAC as “AMEC.” (FAC ⁋ 50.) The 3PC names John
  Wood Group PLC as the success-in-interest to “AMEC PLC.” The entity “John Wood Group
  PLC” has appeared in this case, but contends that its name has been improperly pled. To reduce
  confusion, this Opinion will refer to the successor-in-interest to Amec Foster Wheeler, the
  “AMEC” in the FAC, as “AMEC.”
                                                   3
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 4 of 16 PageID: 2586




         EWMA and Langan in the FAC

         In the FAC, BRG asserted claims against GE, as well as Environmental Waste

  Management Associates, LLC (“EWMA”) and Accredited Environmental Technologies, Inc.

  (“AET”). By way of introduction, the FAC alleges:

         1. This matter arises out of defendant GE’s unlawful refusal to remediate
            mercury contamination detected in and under certain buildings recently
            purchased by BRG in Harrison, New Jersey - contamination that GE and/or its
            predecessors caused from their prior operations on the subject site and which
            defendants EWMA and AET negligently failed to fully detect when retained
            to investigate the subject site as part of BRG’s due diligence in connection
            with its purchase.

         2. . . . BRG further asserts breach of contract and professional
            negligence/malpractice claims against EWMA and AET for their careless
            work (on which BRG relied in moving forward with the purchase of the site)
            in failing to detect the extent of mercury contamination inside the buildings at
            the subject site.

            ...

         5. . . . BRG retained EWMA to investigate environmental contamination at the
            subject site in connection with due diligence BRG was performing on the Site
            in connection with BRG's purchase thereof. EWMA investigated
            environmental contamination at the subject site in a negligent manner.

  (FAC ⁋⁋ 1, 2, 5.) The FAC alleges that EWMA provided BRG with various reports on mercury

  contamination at the property site, including the “Asbestos Lead Paint and Mercury Vapor

  Survey Memo” in August of 2012 (FAC ⁋ 46), a mercury remediation estimate of March of 2013

  (FAC ⁋ 48), and a mercury remediation proposal in March of 2014 (FAC ⁋ 49). In November of

  2014, BRG and GE executed the “Indemnification and Settlement Agreement.” (FAC ⁋ 55.)

  The FAC asserts: “BRG further relied upon the information provided by EWMA and AET in

  negotiating the Indemnification and Settlement Agreement and would not have entered into this

  agreement had EWMA and AET provided accurate information regarding the mercury

  contamination at the Site.” (FAC ⁋ 58.)

                                                  4
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 5 of 16 PageID: 2587




          Count Nine of the FAC asserts a claim for negligence and malpractice against EWMA

  and AET, and alleges:

          EWMA was negligent in failing to question AET’s mercury survey results in light
          of the historical operations at the Site and the planned residential use of the Site,
          coupled with the manner in which those survey results were presented, and, in
          turn, to either take measures to ensure that AET conducted proper mercury
          surveying at the Site or retain another qualified professional to do so.

  (FAC ⁋ 207.) Count Ten essentially transforms this idea into a breach of contract claim, based

  on the contract between BRG and EWMA. (FAC ⁋⁋ 210-213.)

          Although Langan is not a named defendant in the FAC, the FAC does make allegations

  about it:

          59.    In August 2014, BRG retained Langan Engineering & Environmental
          Services, Inc. (“Langan”) to conduct miscellaneous environmental consulting
          services.

          60.    On October 9, 2015, following its purchase of the Site in June 2015 and in
          preparation for conducting the limited mercury abatement on the third floor of
          Building C, Langan conducted a mercury screening and obtained results
          inconsistent with the results of the EWMA/AET's investigation and mercury
          survey in 2012.

  (FAC ⁋⁋ 59, 60.)

          EWMA and AMEC in the FAC

          AMEC is not a named defendant in the FAC. The FAC alleges that, in July of 2013, GE

  retained AMEC to perform environmental remediation and investigation at the property site.

  (FAC ⁋ 50.) AMEC, at GE’s direction, performed many tasks at the property site. (FAC ⁋⁋ 74-

  79, 81-92.) AMEC submitted a “Preliminary Assessment” of the property site to GE, and GE

  gave it to BRG. (FAC ⁋⁋ 54, 56.) The FAC alleges: “BRG relied upon the information provided

  by AMEC (on behalf of GE) in negotiating the Indemnification and Settlement Agreement and




                                                    5
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 6 of 16 PageID: 2588




  would not have entered into this agreement had AMEC provided accurate information regarding

  the mercury contamination at the Site within the Preliminary Assessment.” (FAC ⁋ 57.)

          The 3PC

          In May of 2020, EWMA filed a motion for leave to file a third-party complaint, pursuant

  to Federal Rule of Civil Procedure 14, which was heard by Magistrate Judge Waldor, and leave

  was granted.2 The 3PC was filed in September of 2020, followed by the instant motions to

  dismiss it.

          The 3PC recites some fundamental material from the FAC, and then alleges the following

  facts. As to AMEC, the 3PC alleges that AMEC and GE had been provided with “EWMA’s

  environmental investigation work, including the mercury vapor survey by AET” (3PC ⁋ 23), that

  AMEC did its own investigations into the mercury contamination at the property site and issued

  its own reports, which were provided to BRG prior to the execution of the Indemnification and

  Settlement Agreement, that AMEC should have known that AET’s work was problematic but

  failed to advise EWMA of same, and that the FAC states that Plaintiff BRG relied on the reports

  from AMEC in negotiating the Indemnification and Settlement Agreement. (3PC ⁋⁋ 21-40).

          As to Langan, the 3PC alleges that, in August 2014, after former EWMA employee

  Kaufman went to work for Langan, BRG retained “Langan to conduct environmental consulting

  services in connection with the Property,” that Kaufman “took the Plaintiff’s business to

  Langan,” that Kaufman had all the information that EWMA had about mercury contamination at



  2
    EWMA’s opposition briefs contend that the Magistrate Judge already decided certain issues
  that have been raised in the instant motions. There are several reasons to reject this, but one is
  that AMEC and Langan did not litigate that motion, as they had not yet been impleaded so as to
  have the opportunity to do so. Allowing that decision to have any preclusive impact on the
  instant motions is fundamentally unfair: “issue preclusion cannot apply when the party against
  whom the earlier decision is asserted did not have a full and fair opportunity to litigate that
  issue.” United States v. Reyes-Romero, 959 F.3d 80, 93 (3d Cir. 2020).
                                                   6
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 7 of 16 PageID: 2589




  the property site plus “significant additional information,” and that Langan advised BRG about

  the property site from 2014 to 2015. (3PC ⁋⁋ 44-52.) “Langan should have advised Plaintiff of

  the impact of the new data and the need to perform additional testing as to potential mercury

  contamination.” (3PC ⁋ 53).

          The 3PC asserts two claims against Langan and AMEC, which the parties to the instant

  motions have characterized as claims for contribution as a joint tortfeasor, and indemnification,

  based on the principle of implied or common law indemnity.

     I.      Langan’s motion to dismiss the 3PC

          Langan, characterizing the 3PC claims as “vague at best,” moves to dismiss the 3PC as

  failing to state a legally valid claim for relief on several grounds, well-summarized as follows:

  “EWMA’s attempt to point the finger at Langan is fundamentally unavailing as it fails to allege

  how Langan could be liable for EWMA’s breach of contract and professional malpractice vis-a-

  vis BRG.” (Langan’s MTD Br. 7.) This Court generally agrees, although it might be better

  phrased that the 3PC fails to assert sufficient facts to make plausible that Langan is liable for any

  part of BRG’s claims against EWMA, as required by Rule 14.

          The Court applies the following legal principles in deciding the instant motions. Rule

  14(a)(1) states: “A defending party may, as third-party plaintiff, serve a summons and complaint

  on a nonparty who is or may be liable to it for all or part of the claim against it.” A Rule

  12(b)(6) motion to dismiss should be granted only if the plaintiff is unable to articulate “enough

  facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 127 S.

  Ct. 1955, 1974 (2007). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

  not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his

  ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of



                                                    7
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 8 of 16 PageID: 2590




  the elements of a cause of action will not do.” Id. at 1964-65 (internal citations omitted); see

  also Fed. R. Civ. P. 8(a)(2). “Factual allegations must be enough to raise a right to relief above

  the speculative level on the assumption that all the allegations in the complaint are true (even if

  doubtful in fact).” Id. at 1965 (internal citations omitted). “A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          Langan correctly contends that the 3PC must plead sufficient facts to make plausible the

  two claims that, pursuant to Rule 14(a)(1), Langan “is or may be liable to [EWMA] for all or part

  of the claim against it,” and that it fails to do so. The First Count, for contribution as a joint

  tortfeasor, immediately goes wrong when it states this theory:

          At the time and place mentioned in the FAC, the damages allegedly sustained by
          Plaintiff resulted solely from the Third Party Defendants’ negligence and/or other
          wrongful conduct, acts or omissions, and responsibility for the subject claims and
          alleged damages are therefore upon the Third Party Defendants . . .

  (3PC ⁋ 55) (emphasis added). This might state an implied indemnity claim, but not a claim for

  contribution between joint tortfeasors. The Joint Tortfeasors Contribution Act states:

          Where injury or damage is suffered by any person as a result of the wrongful act,
          neglect or default of joint tortfeasors, and the person so suffering injury or
          damage recovers a money judgment or judgments for such injury or damage
          against one or more of the joint tortfeasors, either in one action or in separate
          actions, and any one of the joint tortfeasors pays such judgment in whole or in
          part, he shall be entitled to recover contribution from the other joint tortfeasor or
          joint tortfeasors for the excess so paid over his pro rata share; but no person shall
          be entitled to recover contribution under this act from any person entitled to be
          indemnified by him in respect to the liability for which the contribution is sought.

  N.J.S.A. § 2A:53A-3. This, by its express terms, applies only to judgments of damage due to the

  wrongful acts of joint tortfeasors. If the damages sustained by Plaintiff resulted solely from

  Langan’s (or AMEC’s) wrongful act, EWMA is not entitled to contribution as a joint tortfeasor.

  This sounds not like contribution, but rather a theory of vicarious liability and common law

                                                     8
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 9 of 16 PageID: 2591




  indemnity, unless it is an improper third-party theory that Langan is liable to Plaintiff. See

  Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 368 n.3 (1978) (“Under Rule 14 (a), a

  third-party defendant may not be impleaded merely because he may be liable to the plaintiff.”)

  The first theory in Count One is legally invalid and fails to state a valid claim for relief.

          The second theory in Count One, however, is at least consistent with the concept of joint

  tortfeasors in the contribution statute:

          . . . or if there was any negligence on the part of EWMA, which it denies, the
          negligence of the Third Party Defendants was a major contributing factor therein,
          and the Third Party Defendants are therefore jointly liable.”

  (3PC ⁋ 55). Thus, this theory asserts that Langan is a tortfeasor jointly liable for negligence to

  BRG. Under federal pleading standards, the 3PC must therefore state facts that make plausible

  that Langan is a joint tortfeasor, that is, jointly liable for the tort of negligence which has been

  asserted by BRG against EWMA.

          Langan moves to dismiss the contribution claim on the ground that the 3PC does not

  allege sufficient facts to make plausible that EWMA and Langan are “joint tortfeasors” as

  defined in New Jersey’s Joint Tortfeasors Contribution Act: “For the purpose of this act the term

  ‘joint tortfeasors’ means two or more persons jointly or severally liable in tort for the same injury

  to person or property.” N.J.S.A. § 2A:53A-1. Langan cites the New Jersey Supreme Court’s

  decision in Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64, 72 (2004) (citations omitted), in

  which it construed the statutory language:

          It is well settled that the true test [for joint tortfeasor contribution] is joint liability
          and not joint, common or concurrent negligence. The test’s core proposition may
          be stated succinctly: It is common liability at the time of the accrual of plaintiff's
          cause of action which is the Sine qua non of defendant's contribution right.

  The Cherry Hill Court analyzed the history of the negligent acts of each of the three parties in

  that case, as well as the history of the accrual of the claims against them, and concluded:

                                                       9
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 10 of 16 PageID: 2592




          Against that factual backdrop, it simply cannot be said that Tuttle, Mancinelli and
          Faugno had common liability at the time plaintiff’s separate cause of actions
          accrued. . . . Each of Tuttle’s, Mancinelli’s and Faugno’s alleged malpractice
          constituted separate torts at disparate times with different damages covering a six-
          year period. As a result, their separate acts of malpractice cannot constitute the
          “joint liability” required for the imposition of contribution liability under the
          JTCL.

  Id. at 73. The Court usefully distinguished the case at bar from a previous one:

          The harm visited on plaintiff by Tuttle, Mancinelli and Faugno, although sharing
          a common core, was different in each instance. Tuttle caused harm to plaintiff by
          reason of Tuttle’s failure to deliver and file a purchase money mortgage securing
          plaintiff's deposit monies and advances; Mancinelli caused harm to plaintiff by
          failing to name Tuttle in the suit against the Seller; and Faugno caused harm to
          plaintiff by failing to include Mancinelli in the suit against Tuttle. In those
          fundamental respects, the facts here differ from those present in LaBracio. . . .
          Unlike Faugno, who seeks contribution here from those whose allegedly tortious
          acts occurred before Faugno’s now admitted negligence, the two
          attorney/claimants in LaBracio sought contribution from a successor attorney
          arising from the failure of all three lawyers in the same transaction to insure that a
          deed and mortgage were filed timely. Under those circumstances, joint tortfeasor
          contribution liability was rightly apportioned among all three attorneys who
          shared joint liability (each for failing to file the deed and mortgage in a timely
          manner as part of the same real estate transaction) and who all caused the same
          injury (the untimely filing of the deed and mortgage that resulted in liens with
          priority filing listed against the realty).

  Id. at 75-76 (citations omitted). The very quick summary of all of this is that, when three

  putative joint tortfeasors all failed the same client with the same failure (failing to timely file the

  deed and mortgage in the same transaction) and caused the same injury to that client, joint

  tortfeasor contribution liability was rightly apportioned among them; when three putative joint

  tortfeasors inflicted different injuries on the same client, they were not joint tortfeasors under

  New Jersey’s Joint Tortfeasors Contribution Act.

          Applying this to the instant case, the 3PC alleges that BRG and EWMA entered into an

  agreement for environmental due diligence services (3PC ⁋ 16), and that “EWMA retained

  defendant Accredited Environmental Technologies, Inc. (‘AET’) to conduct a mercury vapor



                                                    10
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 11 of 16 PageID: 2593




  survey of the buildings on the Property.” (3PC ⁋ 17). The 3PC alleges EWMA’s negligent

  conduct as follows:

         The FAC claims that EWMA and AET negligently failed to fully detect the extent
         of the mercury contamination in the buildings, that EWMA knew or should have
         known the methodology of AET’s mercury vapor survey were “questionable”,
         and that EWMA should have “taken measures to ensure that AET conducted a
         proper mercury survey or retained another qualified professional to do so.”

  (3PC ⁋ 19.)

         As to Langan, the 3PC alleges: “Plaintiff retained third party defendant Langan to

  conduct environmental consulting services in connection with the Property.” (3PC ⁋ 44.) The

  3PC alleges Langan’s negligent conduct as follows:

         52.     Langan and Mr. Kaufman continued to provide consulting services to
         Plaintiff as it received additional environmental reports and data from GE and
         AMEC in early 2015, and in connection with Plaintiff’s entry into the Settlement
         Agreement and Release in June of 2015.

         53.    Langan should have advised Plaintiff of the impact of the new data and the
         need to perform additional testing as to potential mercury contamination.

         Applying the principles stated in Cherry Hill to the 3PC, the Court concludes that the

  3PC pleads facts which fail to make plausible the inference that EWMA and Langan are joint

  tortfeasors in regard to the negligence claim BRG has asserted against EWMA. The 3PC alleges

  that EWMA retained AET to perform a mercury vapor survey on the buildings, and EWMA

  negligently failed to fully detect the extent of the mercury contamination. The 3PC does not

  allege that Langan was retained to perform a mercury vapor survey on the buildings, supervise

  AET, or do anything with regard to mercury contamination. Rather, the 3PC alleges that Langan

  received unspecified “new data” – perhaps from Plaintiff, but the 3PC does not say – and should

  have advised Plaintiff that additional mercury testing was needed.




                                                 11
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 12 of 16 PageID: 2594




           Langan contends correctly that the allegations in the 3PC are vague, but they make

  plausible that EWMA was responsible for a negligently-conducted mercury survey by AET; the

  3PC alleges only that Langan knew about AET’s survey. The 3PC alleges that Langan had

  “additional information” that EWMA did not have, as well as new data from Plaintiff. This

  Court finds that the 3PC has alleged, at most, separate tortious activities by EWMA and Langan.

  There are several features which distinguish the tortious activities alleged, but three will suffice:

  1) AET was the agent/consultant to EWMA, but not to Langan; 2) Langan had additional data

  that EWMA lacked; and 3) EWMA failed to fully detect mercury contamination in a building,

  while Langan read the reports of others and failed to advise Plaintiff that additional testing was

  needed.3 These might be separate torts at disparate times, but the allegations do not make

  plausible joint liability: the 3PC alleges that EWMA and Langan failed Plaintiff in different ways

  at different times.

           Consider the statement of the case in the first paragraph of the FAC: “EWMA and AET

  negligently failed to fully detect” the mercury contamination in the buildings. (FAC ⁋ 1.) The

  3PC alleges, in essence, that Langan failed to advise BRG of the inadequacy of somebody else’s




  3
      Moreover, the FAC alleges the harm to BRG as follows:

           58.    BRG further relied upon the information provided by EWMA and AET in
           negotiating the Indemnification and Settlement Agreement and would not have
           entered into this agreement had EWMA and AET provided accurate information
           regarding the mercury contamination at the Site.

  The FAC alleges that the Indemnification and Settlement Agreement was executed in November
  of 2014. (FAC ⁋ 55.) The harm to BRG alleged in the 3PC stems from Langan’s failure to
  advise BRG based on new data obtained in 2015 – after the FAC alleges that EWMA’s injury to
  BRG occurred.
                                                   12
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 13 of 16 PageID: 2595




  mercury detection.4 A failure to detect mercury, when one is contracted to do so, is not the same

  as a failure to advise that others did not do their work adequately on the basis of a larger body of

  information. Just as in Cherry Hill, the harms to the plaintiff are different. 182 N.J. at 75.

         As to Langan, the 3PC fails to plead sufficient facts to make plausible a claim for

  contribution from a joint tortfeasor.

         Count Two asserts a claim for indemnification against both Langan and AMEC:

         While EWMA denies liability for the damages alleged by Plaintiff, if judgment is
         recovered by Plaintiff as against EWMA, it hereby asserts that the negligence,
         breach or other alleged wrongful conduct or omission of EWMA was merely
         constructive, technical, imputed or vicarious and Plaintiff’s damages arose
         through the Third Party Defendants’ direct, active and primary negligence, breach
         and/or other wrongful conduct or omission.

  (3PC ⁋ 58). Because the 3PC provides no support for a claim for indemnification by reason of

  express contract, nor does EWMA contend that it does, this Court understands Count Two to

  assert a claim for implied or common law indemnification – an indemnification obligation that is

  imposed by operation of the common law of New Jersey.

         To the extent that the Second Count asserts a claim for common law implied

  indemnification of EWMA’s liability for breach of contract, implied or common law

  indemnification applies only to tort claims, not to contract claims. See Ronson v. Talesnick, 33

  F. Supp. 2d 347, 357 (D.N.J. 1999) (“common law indemnification is available under New

  Jersey law to a person who is not at fault, but has become responsible in tort for the conduct of

  another.”) Common law indemnity is unavailable to EWMA based on liability for breach of

  contract.




  4
   The 3PC does not allege that Langan did its own mercury detection investigation in the
  buildings prior to sale. The FAC alleges that, after the sale of the property, Langan did mercury
  screening in the buildings and got results that were different from AET’s. (FAC ⁋⁋ 59, 60.)
                                                   13
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 14 of 16 PageID: 2596




           Furthermore, EWMA has not pleaded facts to support a claim for vicarious liability based

  on a negligence claim, either. As Ronson makes clear, the party held vicariously liable must be

  without fault, but responsible in tort for the conduct of another. Id. “It is the existence of a

  special legal relationship sufficient to impose certain duties and a subsequent breach of those

  duties that permits an implied indemnification.” Ruvolo v. United States Steel Corp., 133 N.J.

  Super. 362, 367 (N.J. Super. Ct. App. Div. 1975). As one example of that special legal

  relationship, Ruvolo cites the agency relationship. Id. EWMA has pled no facts which make

  such a scenario plausible. EWMA has not pled any facts which make plausible that EWMA and

  Langan had a special legal relationship that would suffice to impose an indemnification

  obligation.    Nor does the 3PC plead facts which make plausible a scenario in which EWMA is

  found liable to BRG for negligence as a matter of only vicarious liability, but is entirely free

  from fault, and Langan is the true wrongdoer.

           As to Langan, the 3PC fails to plead sufficient facts to make plausible a claim for

  common law indemnification.

     II.        AMEC’s motion to dismiss the 3PC

           AMEC moves to dismiss the 3PC with several arguments. First, AMEC argues that

  EWMA’s claim for contribution fails because the 3PC does not allege facts that support the

  inference that EWMA and AMEC are “joint tortfeasors” as defined in the Joint Tortfeasors

  Contribution Act, based on Cherry Hill, as already discussed with regard to the claim against

  Langan. AMEC is clearly correct. The positions, responsibilities, and conduct of EWMA and

  AMEC, as alleged in the 3PC, are very different. To start with, EWMA and AMEC were

  engaged by different clients on opposite sides of a real estate transaction. The claim for

  contribution must fail.



                                                   14
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 15 of 16 PageID: 2597




         As to the indemnification claim, AMEC argues that it fails to state a valid claim for relief

  under New Jersey common law because, as already discussed, it fails to plead sufficient facts to

  make plausible a scenario in which EWMA is determined to be vicariously liable for negligence

  but free from fault, with AMEC as the wrongdoer at fault. For the reasons already stated, the

  3PC does not state a valid claim for common law indemnification.

         This Court has determined that the 3PC does not state sufficient facts to make plausible

  its claims, and the 3PC must be dismissed for failure to satisfy the pleading standards of

  Twombly and Iqbal. The only question remaining is whether the dismissal should be with or

  without prejudice.

         Both movants have asked that the 3PC be dismissed with prejudice. The Supreme Court

  has characterized dismissal with prejudice as a “harsh remedy.” New York v. Hill, 528 U.S. 110,

  118 (2000). Dismissal of a count in a complaint with prejudice is appropriate if amendment

  would be inequitable or futile. “When a plaintiff does not seek leave to amend a deficient

  complaint after a defendant moves to dismiss it, the court must inform the plaintiff that he has

  leave to amend within a set period of time, unless amendment would be inequitable or futile.”

  Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); see also Connelly v. Steel

  Valley Sch. Dist., 706 F.3d 209, 217 (3d Cir. 2013) (“It does not matter whether or not a plaintiff

  seeks leave to amend.”) “An amendment is futile if the amended complaint would not survive a

  motion to dismiss for failure to state a claim upon which relief could be granted.” Alvin v.

  Suzuki, 227 F.3d 107, 121 (3d Cir. 2000). This Court finds that amendment of the 3PC is futile.

         It is clear to this Court that amendment of the common law indemnification claim is

  futile. Given that New Jersey’s common law of indemnification requires that EWMA be free

  from fault, and merely vicariously liable, with the third-party defendant the actual wrongdoer



                                                  15
Case 2:16-cv-06577-SRC-CLW Document 218 Filed 02/05/21 Page 16 of 16 PageID: 2598




  responsible for EWMA’s liability in negligence to BRG, the claim cannot be amended so as to

  become plausible. Count Nine of the FAC alleges that EWMA engaged in negligent conduct.

  EWMA has not offered any facts or legal theory which could make plausible a scenario in which

  EWMA is judged to be vicariously liable in negligence to BRG, free from fault, due to the actual

  negligence of either AMEC or Langan.5 The only plausible scenario is one in which judgment is

  entered against EWMA for negligence based on its negligent conduct. If EWMA is truly free

  from fault, there will be no judgment in negligence against it. There is no plausible scenario in

  which EWMA is entitled to common law indemnification from either third-party defendant.

  Amendment of the indemnification claim is futile.

          Amendment of the contribution claim is also futile. As discussed above, the factual

  allegations do not make plausible that either AMEC or Langan are jointly liable with EWMA as

  tortfeasors under New Jersey law. The Court sees no possibility that amendment of the 3PC

  could result in a contribution claim that could withstand a motion to dismiss, pursuant to Rule

  12(b)(6).

          Both motions to dismiss the 3PC are granted, and the 3PC is dismissed with prejudice in

  its entirety.

                                                           s/ Stanley R. Chesler
                                                         STANLEY R. CHESLER, U.S.D.J.
  Dated: February 5, 2021




  5
    Perhaps EWMA could be found vicariously liable for the actual negligence of AET, perhaps as
  principal and agent, but that has no relevance to AMEC or Langan. What relationship has been
  alleged between EWMA and either AMEC or Langan that would result in vicarious liability?
                                                  16
